DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on April 12, 2021 is acknowledged. Claims 1, 2, 6, 7, 19, 20, 165, 166, 168-177, 194-199, 201-203, 206-208 and 210-216 are pending. Applicant amended claims 1, 7, 165, 166, 168, 170, 172, 174, 194, 196, 198, 201-203 and 206-208, and added new claims 210-1216. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 10, 2021 are being considered by the examiner. Regarding foreign documents not in English, only the translated portions thereof provided by Applicant are being considered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nick Mouton on June 9, 2021.
The application has been amended as follows: 
Amend line 21 of claim 194 as follows: “[the]a receptacle, the storage compartment comprising opposing exterior surfaces”

Amend line 28 of claim 194 as follows: “a body comprising a power source, the body including [a]the receptacle configured to”

Amend line 5 of claim 199 as follows: “coupled within the receptacle, [the]said exterior surface of the cartridge and the internal surface of the”

Claim 203 (Currently Amended) The device of claim 194, wherein the storage compartment comprises four exterior walls, the four exterior walls comprising the opposing exterior surfaces of the storage compartment, and wherein the mouthpiece comprises four interior walls.
Allowable Subject Matter
Claims 1, 2, 6, 7, 19, 20, 165, 166, 168-177, 194-199, 201-203, 206-208 and 210-216 are allowed. The following is an examiner’s statement of reasons for allowance:
Worm et al. (US 2013/0037041 A1) disclose a device for generating an inhalable aerosol, the device comprising (see Fig. 12): 
-a cartridge 300 having a proximal end (left side) and an opposing distal end configured to be insertably received into a receptacle 210 of a body 200 comprising a power source 220, the cartridge 300 comprising: 
-a heater comprising a heating element 407 configured to heat a vaporizable material to a vaporization temperature to generate a vapor; and 
-a mouthpiece 360 comprising a condensation chamber in which at least a fraction of the vapor condenses to form the inhalable aerosol, the condensation chamber in fluid communication with the heater, the mouthpiece further comprising at least one aerosol outlet 381 in fluid communication with the condensation chamber; 
-the body 200 comprising the power source 220, the body including the receptacle 210 configured to insertably receive and couple to the cartridge 300 (see Fig. 11), the heating element 407 positioned in the receptacle 210 when the cartridge 300 is received in the receptacle 210 (see Fig. 11); 
-a first air inlet 213 in fluid communication with a first airflow path configured to deliver air towards the heater 407; and 
-a second air inlet 213 in fluid communication with a second airflow path configured to deliver air towards the heater 407 (see Figs. 1 and 12).  
However, Worm et al. do not disclose or suggest:
1) the arrangement of electrical contacts recited in independent claim 1; or

As for claim 1, while Worm et al. disclose that the heater comprises contacts (see elements 222 on Fig. 9), the contacts are not arranged in the manner recited in claim 1. Based on the design of the Worm et al. device, there is no motivation to modify the device to arrive at the claimed invention. 
As for claim 194, the storage compartment 350 of the Worm et al. device does not couple to the mouthpiece 360. Consequently, there is no motivation to provide the storage compartment 350 with coupling features as recited in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PAUL S HYUN/             Primary Examiner, Art Unit 1797